Citation Nr: 1429024	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-36 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at a hearing via video conference in August 2011 and a transcript of the hearing testimony is associated with the claims file and has been reviewed.

In May 2012, the Board remanded this matter for further evidentiary development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file, to include a December 2013 Appellant's Brief and VA treatment records dated from September 1997 to May 2012, have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1. The Veteran has reported completing one year of college and having experience as a bank teller.  He testified that he retired in 1997 after working 32 and a half years as a bank teller.  

2.  The Veteran's service-connected disabilities (lumbar myositis is rated at 40 percent, vertigo is rated at 30 percent, left nephrolithiasis is rated at 30 percent, and left-sided radiculopathy is rated at 10 percent) result in a total combined rating of 70 percent disabling.  

3. The Veteran is not precluded from gainful employment for which he is qualified due solely to service-connected disabilities.



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, in an April 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, lay statements, and VA examination reports and medical opinions.  In compliance with the Board's May 2012 remand, the Board associated additional private and VA treatment records with the claims file and provided the Veteran with a medical examination in May 2012.  To the extent that the Veteran has expressed dissatisfaction with the May 2012 VA examination, as will be discussed below, the Board finds that the examination reports were written after an interview and physical examination of the Veteran, and contained specific clinical findings indicating the nature of the Veteran's service-connected disabilities and symptomatology.  In particular, the VA spine examination included range of motion testing, indicated whether there were factors that further limit motion, and tested for neurological symptoms associated with the back disabilities.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  Thus, VA has complied with the May 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to whether the Veteran is unable to work due solely to his service-connected disabilities.  Ultimately the claim was remanded to obtain treatment records and an examination to determine the extent of his disabilities.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Governing Law and Regulations

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R.               §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

Analysis

In this case, the Veteran contends that he is unable to be employed due to his service-connected disabilities. 

The Veteran's service-connected disabilities (lumbar myositis is rated at 40 percent, vertigo is rated at 30 percent, left nephrolithiasis is rated at 30 percent, and left-sided radiculopathy is rated at 10 percent) result in a total combined rating of 70 percent disabling.  See 38 C.F.R. §§ 4.16(a), 4.25.  Thus, he meets the schedular TDIU criteria.  Id.

Throughout the claims period, the Veteran has not been engaged in full-time employment.  He reports working for approximately eight years at the Banco Popular in Puerto Rico as a teller until he began receiving social security.  See April 2009 VA Form 21-8940.  He has completed one year of college where he studied accounting.  

Following a review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.

In January 2009, the Veteran underwent a VA spine examination to assess the current nature and severity of his service-connected spine disabilities.  The examiner noted that he was independent in self-care and activities of daily living, and that he has been retired since 1997.

At the August 2011 Board videoconference hearing, the Veteran testified that he cannot remain seated or standing for long periods of time or bend over because of his vertigo.  He testified to wearing a back brace and only being able to sleep on one side of his body.

The Veteran was afforded a VA general medical examination in May 2012 to determine whether his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.

Reported signs and symptoms of vertigo included impaired hearing occurring less than once a month for less than an hour.  The Veteran also reported isolated episodes of vertigo and the use of prescription medication (Antivert) every 12 hours as needed.  Following review of the claims file, physical examination of the ear, and interview of the Veteran, the examiner opined that the Veteran's ear or peripheral vestibular conditions do not impact his ability to work.  The examiner explained that there is no evidence of treatment, complaints, or evaluation for the mentioned condition in the last 12 months.  She further stated that in consideration of the vertigo condition, it limits the Veteran's ability to work requiring that he be semi-sedentary or that which is light duty like a receptionist or a clerk.

Reported signs and symptoms of left nephrolithiasis included left flank discomfort.  The Veteran also reported the use of prescription medication twice a day for discomfort as needed.  He stated he did not have a urinary tract infection or other urinary issue within the last 12 months.  Following review of the claims file, physical examination of the lower extremities, and interview of the Veteran, the examiner opined that there is no evidence of renal dysfunction or proteinuria or hematuria due to nephrolithiasis.  She further stated that the Glomerular Filtration Rates test performed in April 2012 was within normal limits.  The creatinine levels and BUN labs performed in May 2012 were also within normal limits and values.  The examiner concluded that in consideration of nephrolithiasis, there is no functional impairment attributable to this condition and that the Veteran is able to obtain and secure a financially gainful job.

Regarding his lumbar myositis and left lumbar radiculopathy, the Veteran reported moderate to severe low back pain for 20 years.  He described the pain as a constant, burning sensation, localized at the left lumbar region and radiating to the left leg down to the calf.  He reported that the intensity of pain ranges between six and nine out of ten, and is increased by prolonged sitting, standing or walking, negotiation of stairs, and is relieved by medications and resting.  The Veteran complained of numbness of the left leg (posterior aspect of leg and calf), mild weakness of the left leg, urinary incontinence (status post prostate cancer surgery).  He reported the use of prescription medication as needed for pain with fair results.  He also stated that he participates in an outpatient physical therapy program outside of the VA system because he is unable to travel frequently to the San Juan VA Medical Center (VAMC) for therapy.  The Veteran reported that he is able to ambulate around one-fourth of a mile and then takes a break.  He is currently retired from the bank business since 1997 due to medical issues.  Following review of the claims file, physical examination of the lower extremities, and interview of the Veteran, the examiner opined that the Veteran is able to perform a sedentary type job with duty restrictions, such as avoidance of prolonged standing activities, lifting, pulling or carrying heavy objects, and to integrate five-minute break periods for the Veteran to stretch his legs while working from a sitting position.  The examiner concluded that the Veteran is able to obtain and secure a financially rewarding job, at least in a part-time fashion.  She further reasoned that she understands that the Veteran is presenting some physical limitations related to his service-connected lumbar condition that prevent him from participating on a regular active type of job, but not from a sedentary type job where he could perform different activities at a sitting position, at least with a part-time job.

In a December 2012 statement by the Veteran, he contends that the examiner who conducted the May 2012 VA examination of his thoracolumbar spine provided a contradictory opinion by indicating that the Veteran's condition impacts his ability to work, but then indicating that he was not unemployable.  However, the Board does not find any such contradiction.  Most disability has some impact on industrial performance, varying from slight to total.  The examiner was pointing out that the impact in the Veteran's case was not total.  The Veteran also contended that he was only seen for less than 10 minutes and that the examiner's conclusions were based on incomplete information.  After thoroughly reviewing the claims file and examining the Veteran, the examiner clearly found that the Veteran was not unemployable due to his service-connected back disabilities.  The examiner indicated that the Veteran is able to work sedentary jobs with duty restrictions, such as no prolonged standing, lifting or carrying heavy objects, and requiring the integration of five-minute break periods for him to stretch his legs when sitting. 

The Veteran further asserted in the December 2012 statement that in October 1, 2012, Dr. Josue Rivera-Morales opined that the Veteran has conditions that do not allow him to hold down even a part-time job.  However, the evidence of record does not support the Veteran's assertions.  Instead, the October 1, 2012 VA outpatient note completed by Dr. Josue Rivera-Morales states that the Veteran's assessment was low back pain and that he obtains benefits from physical therapy and the use of the TENS unit, although he remains with chronic pain.  The physician's assessment does not address unemployability.  

In the same December 2012 statement, the Veteran also expressed disagreement with Dr. Claudia Lorenzo-Perez's VA assessment of his vertigo condition stating that she did not have any information about his problems with vertigo and that he continues to have problems with kidney stones.  However, Dr. Lorenzo-Perez had access to and reviewed the Veteran's VA treatment records and claims file, and conducted an examination of the Veteran.  The examiner clearly found that the Veteran was not unemployable due to his service-connected disability.  Specifically, Dr. Lorenzo-Perez opined that the Veteran is able to work sedentary jobs with duty restrictions, such as no prolonged standing, lifting or carrying heavy objects, and requiring the integration of five-minute break periods for him to stretch his legs when sitting.  Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Additionally, the VA examiner provided an opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Having reviewed the medical evidence of record, the Board finds that the preponderance of the evidence is against the claim.  It does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

In reaching that conclusion the Board notes that there is no competent evidence of record showing that the Veteran's vertigo, left nephrolithiasis, lumbar myositis, and left-sided radiculopathy combine to prevent him from obtaining and maintaining substantially gainful employment.  As noted above, the Veteran underwent a comprehensive VA examination in May 2012, which addressed his service-connected disabilities.  The May 2012 examiners opined that the Veteran's vertigo, left nephrolithiasis, lumbar myositis, and left-sided radiculopathy do not prevent him from obtaining and maintaining employment.  There is no clinical opinion to the contrary.

In that regard, the Board finds the May 2012 VA medical opinions to be of significant probative value as they are based upon a review of the Veteran's claims file, review of the Veteran's work history, and supported by detailed explanation.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewers considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted complete physical examinations, but concluded that while the Veteran's service-connected lumbar condition prevents him from participating on a regular active type of job, it does not preclude him from sedentary work, where he could perform different activities at a sitting position, at least with a part-time job.  While his vertigo condition limits his ability to work, he is still able to obtain a semi-sedentary job like a receptionist or a clerk.  In regards to his nephrolithiasis, there is no functional impairment attributable to this condition and the Veteran is able to obtain and secure a financially gainful job.  A complete and thorough rationale was provided for the opinions rendered.  

Furthermore, the Board observes that Social Security Administration (SSA) records indicate that the Veteran retired from employment as a bank teller in approximately 1998 due in part to his severe depression, which is not a service-connected disability.  The Veteran's assertion that he is unemployable due to service-connected disabilities is of some probative value.  The Board finds, however, that the probative value of the conclusions of the May 2012 VA examiners outweigh the statements provided by the Veteran.

In closing, the Board finds that the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his work experience solely due to his service-connected disabilities.  The Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  Indeed, the 70 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disabilities.   The evidence shows that these disabilities are limiting, but the evidence does not indicate that the Veteran is incapable of engaging in employment as a result of his service-connected disabilities.  There is no basis to refer his TDIU claim to the Director of Compensation of Pension Service for consideration of an extraschedular grant of TDIU under § 4.16(b).  The appeal is denied.



ORDER

Entitlement to a TDIU is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


